Per Curiam.
Plaintiff obtained a judgment in the Atlantic Circuit Court for commissions claimed to have been earned under a written employment, the pertinent part of which reads:
*1052“Dear Mr. Young:
Upon representation by you that you have a party interested in the purchase of my Boardwalk property in Atlantic City, I will agree to give you a thirty-day option from this date to secure a purchaser for this property on the following terms and conditions:
I hereby agree to allow you a commission of three per cent, as allowed by the real estate board of Atlantic City, this commission to be paid only if sale is completed as provided above, and to be paid only at final settlement.”
The contract was dated February 15th, 1926.
Whether Young had a party interested at the time does not appear, but shortly after making the agreement he called on Crumbie and told him he had a purchaser, but this came to nothing and Young went to Cuba, leaving the matter in the hands of Morris Katzen, his partner. On the last day of the agreement Katzen took Louis Satinov to Crumbie as a purchaser, and the latter made formal tender of performance under its terms. This Crumbie refused, declaring that he did not know Katzen. The action was then brought by Young to the use of himself and Katzen, trading as partners, and on the trial a verdict was directed by the court in favor of the plaintiff for $15,000. To this ruling an exception was taken by the defendant.
Among the grounds of appeal is one that the contract was presonal to Young and that Crumbie was not obliged to deal with Katzen. We think the direction of a verdict was error. A broker or agent authorized to sell property or to procure a purchaser is ordinarly without authority to delegate his powers to another. 2 Corp. Jur. 686, and cases cited. There is nothing in the ease to indicate that it is an exception to the rule.
The judgment is reversed.